9S/-/5"
                                ELECTRONIC RECORD




COA#14-14-00261-CR                                  OFFENSE: Burglary of a Habitation


STYLE: Kevin Joseph Johnson v The State of Texas    COUNTY: Harris

                                                                        th
COA DISPOSITION: Affirmed                            TRIAL COURT: 185™ District Court


DATE: June 30, 2015   Publish: No                   TC CASE #:1389701




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Kevin Joseph Johnson vThe State of Texas

CCA#


         PROSE.                     Petition       CCA Disposition:      <M~tS
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:.

^           //M*ocr                                SIGNED:                      PC:

JUDGE:        fd<l OfaLL&rr*—                      PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD